  Case 17-27826       Doc 74    Filed 05/15/20 Entered 05/15/20 14:07:24             Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                       )              BK No.:      17-27826
Guy C. Fitzer                                )
dba Fitzer Trucking, Inc.                    )              Chapter: 13
                                             )
                                             )              Honorable LaShonda A. Hunt
                                             )              Joliet
               Debtor(s)                     )

Order Granting Motion of U.S. Bank Trust National Association as Trustee of the Cabana Series
         IV Trust to Modify Automatic Stay and for Relief from the Co-Debtor Stay

       This cause coming before the Court upon the Motion of U.S. Bank Trust National Association
as Trustee of the Cabana Series IV Trust to Modify the Automatic Stay pursuant to Section 362 of the
Bankruptcy Code and for Relief from the Co-Debtor Stay pursuant to Section 1301, due notice having
been given, and the Court being fully advised in the premises,

 IT IS HEREBY ORDERED:

  1. That the Motion of U.S. Bank Trust National Association as Trustee of the Cabana Series IV
Trustto Modify Automatic Stay is hereby granted;

  2. That the Motion for Relief from the Co-Debtor Stay, as it relates to Jennifer L. Fitzer is granted;

   3. That the automatic stay provided by Sections 362 of the Bankruptcy Code and the Co-Debtor Stay
protection of Section 1301, is hereby modified as to Debtor, Guy C. Fitzer and the non-filing, co-debtor,
Jennifer L. Fitzer, to permit U.S. Bank Trust National Association as Trustee of the Cabana Series IV
Trust to take possession of, sell and foreclose its security interest in the property located at 13001 W
HALEY ROAD, MANHATTAN, IL 60442 which is the subject of its Motion and as provided by
Illinois law and statute; and,

  3. That Bankruptcy Rule 4001(a)(3) does not apply to this Order.

                                                          Enter:




Dated: May 15, 2020                                                  United States Bankruptcy Judge

Prepared by:
Molly Slutsky Simons (OH 0083702)
Sottile & Barile, Attorneys at Law
394 Wards Corner Road, Suite 180
Loveland, OH 45140
Phone: (513) 444.4100
bankruptcy@sottileandbarile.com


                                                                                    Rev: 20170105_bko
